United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 14-3159
                     ___________________________

                                Lisa R. Lopez

                    lllllllllllllllllllll Plaintiff - Appellant

                                        v.

         Carolyn W. Colvin, Acting Commissioner of Social Security

                    lllllllllllllllllllll Defendant - Appellee
                                   ____________

                  Appeal from United States District Court
              for the Western District of Arkansas - Texarkana
                              ____________

                          Submitted: April 22, 2015
                            Filed: April 27, 2015
                                [Unpublished]
                               ____________

Before LOKEN, BOWMAN, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.
      Lisa R. Lopez appeals the judgment of the district court1 affirming the
Commissioner’s denial of disability insurance benefits and supplemental security
income, after her hearing before an administrative law judge (ALJ). Liberally
construing her brief, which largely consists of materials generated after the ALJ’s
decision in this matter, Lopez appears to challenge the sufficiency of the evidence
supporting the ALJ’s decision. Following careful review, we conclude that the
decision is supported by substantial evidence on the record as a whole, and that the
post-decision materials do not require remand for consideration by the Commissioner.
See Myers v. Colvin, 721 F.3d 521, 524 (8th Cir. 2013) (standard of review); Woolf
v. Shalala, 3 F.3d 1210, 1215 (8th Cir. 1993) (requirements for remand for
consideration of additional evidence).

      Accordingly, we affirm the district court’s judgment. See 8th Cir. R. 47B.
                     ______________________________




      1
      The Honorable Barry A. Bryant, United States Magistrate Judge for the
Western District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).

                                        -2-